548 U.S. 941 (2006)
ROCKWELL INTERNATIONAL CORP. ET AL.
v.
UNITED STATES ET AL.
No. 05-1272.
Supreme Court of United States.
September 26, 2006
Certiorari granted limited to Question 1 presented by the petition. Petitioners' brief to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Thursday, October 26, 2006. Respondents' brief to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, November 20, 2006. The reply brief, if any, to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Monday, November 27, 2006. JUSTICE BREYER took no part in the consideration or decision of this petition.